—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered September 23, 1993, convicting him of assault in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress his audiotaped statement to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant contends that the hearing court erred in failing to suppress his audiotaped statement to the police. Considering the strength of the evidence against the defendant, including the testimony of three eyewitnesses to the crime, and that the defendant’s testimony was more inculpatory than his audiotaped statement, any error in admitting the statement at trial was harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230, 237; People v Carter, 197 AD2d 530, 531).
In view of the violent nature of the offense and the defendant’s lack of remorse, we cannot say that the sentencing court improvidently exercised its discretion in denying the defendant youthful offender status (see, People v Vera, 206 AD2d 494; People v Poe, 158 AD2d 558, 559). Thompson, J. P., Ritter, Copertino and Hart, JJ., concur. [See, 160 Misc 2d 508.]